DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1 recites “the second signal”; claim 5, line 2 recites “the first signal; the second signal”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Rozmarynowski (US 2015/0273608). 
With respect to the limitations of claim 1, Rozmarynowski teaches a welding system (title), comprising: a controller (Fig 2, control circuitry 50, 0015); and a primary winding of a transformer (isolation transformer 46, 0015) that is operatively coupled to the controller, the controller is configured to receive a feedback voltage from a welding output of the welding system (0022, the control circuitry 50 may control the amperage output (e.g., amperage of an electrical arc generated via the welding torch 26) to a predetermined CC value by adjusting voltage and/or amperage feedback signals detected at the output stage of the inverter 44), and the controller is configured to control an output current at the welding output of the welding system by controlling a primary current in the primary winding of the transformer based on the received feedback voltage (0022), the controller is configured to control the output current at the welding output of the welding system without using a current sensor to measure the output current at the welding output of the welding system (0022, voltage and/or 
 With respect to the limitations of claim 2, 3, 4 and 5, Rozmarynowski teaches the output current at the welding output of the welding system is the output current of a welding torch of the welding system (0004, welding torch); the welding system includes one or more of the following: a stick welding system (0012, stick welding operation), a gas tungsten arc welding (GTAW) system, a tungsten inert gas (TIG) welding system, a plasma cutting system, or a constant current welding system (0012, 0022,  constant current CC); the second signal is generated based on at least the measured feedback voltage (0022, voltage signals), a turns ratio in the transformer, or an average output voltage of the welding system; further comprising a voltage comparator having the first signal as a first input and the second signal as a second input (0022, 0025, signal 84, signal 86).
With respect to the limitations of claim 8, Rozmarynowski teaches a method for controlling output current of a welding system (title), comprising: measuring a feedback voltage at an output (0022, voltage and/or amperage feedback signals detected at the output stage of the inverter 44) of the welding system; and controlling a primary current (0022, control circuitry 50 may control the amperage output (e.g., amperage of an electrical arc generated via the welding torch 26) to a predetermined CC value) in the primary winding of the transformer (isolation transformer 46, 0015) and the output current at the welding output of the welding system based on the measured feedback voltage (0022).
With respect to the limitations of claims 9, 10, 14, and 15, Rozmarynowski teaches the output current at the welding output of the welding system is controlled without directly measuring the output current at the welding output of the welding system (0022, voltage and/or amperage signals; phrase and/or can be interpreted under BRI to mean that only voltage feedback signals can be used); comparing a first signal based on a reference current and a second signal based on the primary current (0022, 0025, signal 84, signal 86); and controlling the primary current in the primary winding of the transformer based on the comparison (0022); the welding system includes one or more of the following: a stick welding system (0012, stick welding operation), a gas tungsten arc welding (GTAW) system, a tungsten inert gas (TIG) welding system, a plasma cutting system, and a constant current welding system (0012, 0022,  constant current CC); comprising: generating a primary current control signal based on the measured feedback voltage (0022, voltage signals), a turns ratio in the transformer, and an average output voltage of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Rozmarynowski (US 2015/0273608) as applied to claim 1, further in view of Fujita (US 2016/0020704).
With respect to the limitations of claims 5, 6, and 7, Rozmarynowski discloses the claimed invention except for explicitly showing further comprising a voltage comparator having the first signal as a first input and the second signal as a second input; the voltage comparator is configured to compare the first signal and the second signal, and the voltage comparator is configured to control the primary current in the primary winding of the transformer based on the comparison; the controller is configured to control a pulse width modulated timer based on the comparison, and wherein the pulse width modulated timer is configured to control a switch that is operatively coupled to the primary winding of the transformer.
However, Fujita discloses further comprising a voltage comparator (Figs 1, 2, shunt regulator 9, error amplifier 91, 0083) having the first signal as a first input (0083, 0085, Vref) and the second signal as a second input (reference terminal R); the voltage comparator is configured to compare the first signal and the second signal, and the voltage comparator is configured to control the primary current in the primary winding of the transformer based on the comparison (0085, error amplifier 91 compares the voltage that is input to the reference terminal R to the reference voltage Vref and changes the base potential according to the result of the comparison to control the collector current, i.e., the load current); the controller is configured to control a pulse width modulated timer (PWM control, 0096) based on the comparison, and the pulse width modulated timer is configured to control a switch (switching element Q1, 0096) that is operatively coupled to the primary winding of the transformer (transformer 3, 0062) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Rozmarynowski having a first and second signal with the further comprising a voltage comparator having the first signal as a first input and the second signal as a second input; the voltage comparator is configured to compare the first signal and the second signal, and the voltage comparator is configured to control the primary current in the primary winding of the transformer based on the comparison; the controller is configured to control a pulse width modulated timer based on the comparison, and wherein the pulse width modulated timer is configured to control a switch that is operatively coupled to the primary winding of the transformer of Fuijita for the purpose of providing a known voltage comparison configuration that changes a base potential according to the result of a voltage comparison to control a load current of a power source (0085).
With respect to the limitations of claims 10, 11, 12 and 13, Rozmarynowski discloses the reference current is based on the received feedback voltage (0022, voltage and/or amperage feedback signals); the reference current is based on a commanded weld current signal (0022, voltage and/or amperage feedback signals).  Rozmarynowski discloses the claimed invention except for explicitly showing comprising: comparing a first signal based on a reference current and a second signal based on the primary current; and controlling the primary current in the primary winding of the transformer based on the comparison; comprising: controlling a pulse width modulated timer based on the comparison; and controlling, via the pulse width modulated timer, a switch that is operatively coupled to the primary winding of the transformer.  
However, Fujita discloses comprising: comparing (Figs 1, 2, shunt regulator 9, error amplifier 91, 0083) a first signal based on a reference current (0083, 0085, Vref) and a second signal based on the primary current (reference terminal R); and controlling the primary current in the primary winding of the transformer based on the comparison (0085, error amplifier 91 compares the voltage that is input to the reference terminal R to the reference voltage Vref and changes the base potential according to the result of the comparison to control the collector current, i.e., the load current); comprising: controlling a pulse width modulated timer (PWM control, 0096) based on the comparison; and controlling, via the pulse width modulated timer, a switch  (switching element Q1, 0096) that is operatively coupled to the primary winding of the transformer (transformer 3, 0062) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Rozmarynowski having a first and second signal with the comprising: comparing a first signal based on a reference current and a second signal based on the primary current; and controlling the primary current in the primary winding of the transformer based on the comparison; comprising: controlling a pulse width modulated timer based on the comparison; and controlling, via the pulse width modulated timer, a switch that is operatively coupled to the primary winding of the transformer of Fuijita for the purpose of providing a known voltage comparison configuration that changes a base potential according to the result of a voltage comparison to control a load current of a power source (0085).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/7/2021